Separate appeals by the defendant in this consolidated action from two judgments of the Court of Special Sessions of the City of New York, *993Borough of Brooklyn, made and entered on the 31st day of March, 1944, convicting the defendant of violations of section 483 of the Penal Law and sentencing him in each action to "imprisonment in the penitentiary for one year, the sentences to run concurrently. Judgments unanimously affirmed. No opinion. Present — Close, P. J., Hagarty, Carswell, Johnston and Lewis, JJ.